office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b03 postf-140485-12 third party communication none date of communication not applicable uilc date date to area_counsel heavy manufacturing transportation large business international attn philip yarberough from associate chief_counsel financial institutions products subject sec_475 dealer status for owner of residual_interest certificates this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer ----------------------------------------- partnership x ----------------------------- partnership y ---------------------------------- partnership z --------------------------------------------- operating companies --------------------------------------- de trusts ------------------------------------------------------------- depositor ------------------------------------------- owner trustee ------------------------------------ indenture trustee ----------------------- subservicer --------------------------------------- year ------ year ------ year ------ date ----------------------- date -------------------------- date -------------------------- amount a ------ postf-140485-12 amount b ------ amount c ----------------- amount d ----------------- amount e ---------------- amount f ---------------- amount g -------------- amount h ------ amount i ---------------- amount j ---------------- amount k --- amount l ---------- amount m ------------ a interest ------ b percent ------ c interest ------ issue sec_1 whether taxpayer is a dealer_in_securities under sec_475 because of its interest in partnership x whether the subservicer’s activities of making loan modifications to some of the mortgage loans held as collateral for the notes issued by the de trusts is a dealer activity under sec_475 and attributable to taxpayer who holds residual interests in the de trusts whether taxpayer is treated as a trader in securities under sec_475 and allowed to mark to market its securities conclusion sec_1 no taxpayer is not a dealer_in_securities because of its interest in partnership x although partnership x is a dealer_in_securities and a flow through entity it is not a disregarded_entity so the ordinary character of the marked securities flowed through to taxpayer but the dealer activities of partnership x were not attributable to and do not flow through to taxpayer none of the subservicer’s activities regarding loan modifications were attributable to taxpayer as dealer activities although any gains and losses that occur as a result of the loan modifications may flow through to taxpayer the activities of the subservicer do not subservicer is not a disregarded_entity of taxpayer but rather it is a disregarded_entity of a partnership in which taxpayer has an interest furthermore we support your position that the subservicer did not act as an agent of taxpayer postf-140485-12 taxpayer did not make a timely sec_475 election so taxpayer is not entitled to use mark-to-market accounting for its securities no further analysis of the trader versus investor issue is needed to make this determination facts the year at issue in this audit is year in that year taxpayer used the mark-to- market method_of_accounting under sec_475 for the first time claiming it became a dealer_in_securities because of the residual interests it holds in the de trusts it purchased from partnership x on date specifically taxpayer claims that because of loan modifications made by the subservicer on behalf of the de trusts there is dealer activity that is attributable to taxpayer taxpayer claims that it is entitled to mark all of the mortgage loans held in the de trusts as collateral for the notes the following facts are from your incoming request taxpayer a holding_company for partnership x and several other operating companies was created in year taxpayer had a interest in partnership x throughout year partnership x engaged in the business of originating and purchasing mortgage loans on the open market it also participated in mortgage- backed securitization activities in general_partnership x contributed the mortgage loans to the de trusts and the trusts issued notes to third party investors as mortgage-backed_securities specifically partnership x contributed the mortgage loans to depositor which in turn contributed the loans to the de trusts under a_trust agreement at the same time the owner trustees entered into an indenture agreement with the investment bank that acted as the indenture trustee the indenture trustee’s responsibilities included issuing the notes making payments with respect to the notes and protecting the mortgage loans which served as collateral for the notes partnership x had set up some of the delaware statutory trusts as remics but it also established the de trusts partnership x retained residual equity interests in the securitizations partnership x used a mark-to-market method under sec_475 for its securities_partnership x identified about b percent of the mortgage loans as held for investment and did not mark those mortgage loans the parties to the securitization entered into servicing agreements concerning the mortgage loans the master servicer agreed to supervise the servicing of the mortgage loans on behalf of the de trusts and the indenture trustee on the same date that the master servicer agreement was signed the de trusts entered into a servicing agreement with a second national bank the servicer to perform certain loan servicing functions on behalf of the holders of the notes and the residual interests using a subservicing agreement the servicer delegated servicing duties of underperforming loans to a subservicer the subservicer could collect principal and interest payments for the mortgage loans monitor property taxes and insurance and foreclose on securing properties generally the subservicer could not modify terms of the loans or extend additional principal amounts or defer payments or reduce or increase outstanding principal balances or extend the final maturity_date however where default was postf-140485-12 imminent the subservicer could modify the terms of the loan to avoid default the loan modifications generally involved deferred interest payments lowered interest rates and reduced penalties starting in year and until date the subservicer a limited_liability_company was a wholly owned disregarded subsidiary of partnership x one date partnership x contributed its interest in the subservicer to partnership z in exchange for a c interest on date partnership x transferred its interest in partnership z to taxpayer taxpayer held a c interest in it the remaining interests in the subservicer were held by unrelated investors under the servicing agreements each identified the master servicer the servicer and the subservicer as independent contractors the language in master servicing agreement specifically provided that it was the intent of the parties to have the master servicer act as an independent_contractor and not as a partner joint_venture or agent of the indenture trustee the other two agreements for the servicer and subservicer followed along the lines of the agreement for the master servicer they were also clear about them acting as an independent_contractor and not as a partner or joint_venture among the de trust the master servicer and the servicer only the master servicing agreement provided for the master servicer to act as agent for the indenture trustee to perfect the indenture trustee’s security_interest in foreclosure_property the servicers were compensated through monthly servicing fees which the servicers subtracted from the collected interest and principal that they remitted to the de trusts and the noteholders each de trust issued several classes of notes each class with a different priority of payment in addition to the notes the de trusts also created a residual interests class the certificates of which were not available to the public the residual interests were issued to partnership x the residual owner the residual owner was entitled to certain prepayments premiums or lockout fees collected from the mortgage loans the residual owner was also entitled to any excess principal or interest from the mortgage loans that remained after the note obligations were satisfied on date partnership x sold its residual interests in the de trusts to taxpayer the parties framed the transaction for tax purposes as the sale of the mortgage loans underlying the de trusts and an assumption by taxpayer of the nonrecourse_liability associated with the notes the sale of the residual interests to taxpayer did not affect the obligations or restrictions created by the trust agreement indenture or servicing agreements for book purposes the transaction was recorded as a transfer of the residual certificates from partnership x to taxpayer for tax purposes partnership x calculated the value of the total assets including the mortgage loans cash and other investments in the de trusts at amount c with amount d of that amount being attributable to the mortgage loans amount h of the total assets partnership x calculated the amount of nonrecourse liabilities attributable to postf-140485-12 the de trusts to be in amount e partnership x recognized gain on the sale of its residual interests in amount f amount g for the liabilities assumed in excess of the transferred assets and cash paid_by taxpayer when taxpayer calculated its basis in the mortgage loans it increased its basis by the value of the mortgage loans on the sale date plus by amount h of the excess liabilities and cash paid_by it to partnership x during year the subservicer engaged in significant and ongoing loan workout activity on certain mortgage loans taxpayer provided transactional information for amount k loan modifications that took place during year modified loans taxpayer claims that these modified loans were significantly modified creating taxable exchanges under sec_1_1001-3 taxpayer recognized gain on the modifications gains for the modified loans in amount l on its year tax_return taxpayer now claims that it should have recognized gains for year in amount m taxpayer originally recognized it is taxpayer’s position that in year the subservicer was involved in making significant loan modifications to some of the mortgage loans held by the de trusts and this resulted in new loans which constituted dealer activity for the subservicer taxpayer asserts because it holds the residual interests in the de trusts that the subservicer’s dealer activity is attributable to taxpayer therefore it is taxpayer’s position that it is entitled to mark to market all the mortgage loans held at the end of year taxpayer marked the mortgage loans as of date at amount i taxpayer claimed a loss in amount j on its year tax_return law and analysis dealer status sec_475 requires a dealer_in_securities to use a mark to market method_of_accounting for any securities it holds under sec_475 any security not held as inventory and which is held at the end of the year shall be treated as if it were sold at its fair_market_value on the last business_day of the year and any gain_or_loss shall be recognized proper adjustment shall then be made in the amount of any gain_or_loss previously taken into account under sec_475 a dealer_in_securities is defined in sec_475 as a taxpayer who- a regularly purchases securities from or sells securities to customers in the ordinary course of a trade_or_business or b regularly offers to enter into assume offset assign or otherwise terminate positions in securities with customers in the ordinary course of a trade_or_business under sec_475 purchasing securities includes originating mortgages loans the legislative_history and regulations under sec_475 clarify this point see postf-140485-12 h_r conf rept 1993_3_cb_393 sec_1_475_c_-1 negligible sales exception the regulations addressing the negligible sales exception to dealer status provide that originating loans is considered purchasing loans under sec_475 a mortgage loan is a security sec_475 does not define the term customer for the dealer-customer relationship that is necessary under this section to be a dealer_in_securities the regulations provide that the determination of whether a taxpayer is transacting business with a customer is based upon all the facts and circumstances see sec_1_475_c_-1 the regulations provide no examples of a dealer-customer relationship for a dealer as described in sec_475 however there is plenty of case law that has looked at the question of dealer and trader for purposes of sec_1221 and discussed the customer requirement for a dealer in that context see 16_tc_1026 16_tc_213 147_f3d_147 2nd cir aff’g t c memo 943_f2d_1048 9th cir 89_tc_445 see also bielfeldt v commissioner t c memo in determining whether a taxpayer has customers the courts have looked to how a taxpayer is compensated the courts in finding dealer status outside of sec_475 have looked to whether a taxpayer is paid for its services as an intermediary- as a market-maker the courts have looked at whether taxpayer was getting paid for making a market dealer and not profiting from earnings on return from the receipt of premiums from the positions it takes or from a rise in values of the underlying assets during the interval of time between a purchase and resale investor or trader the courts have used a merchant analogy to distinguish dealers from traders dealers like merchants sell to customers and purchase the securities with the expectation of selling at a profit this profit is not because of a rise in value during the period of time between purchase and sale but because they hope to find a market of buyers who will purchase from them at a price in excess of their cost this excess or mark-up represents remuneration for acting as a middle man bringing together buyer and seller see kemon pincite3 although sec_475 does not require that a dealer both purchase and sell the analogy of providing a market and acting as a middle man still applies after it is determined whether there is a dealer- customer relationship the next question to be addressed is whether taxpayer regularly purchases or sells securities in the ordinary course of its trade_or_business this requires looking at the amount of and the frequency of purchases and sales and determining whether it is sufficient to be considered dealer activity whether there is sufficient activity to be regular may be a difficult issue in this case the grounds for dealer status for the subservicer and taxpayer is not based upon the initial origination of the mortgage loans held by the de trusts but upon the loan modifications and whether they resulted in originating new loans and if so in sufficient amounts and frequency to be considered regularly another postf-140485-12 question is whether doing the loan modifications was in the ordinary course of the subservicer’s trade_or_business it is taxpayer’s position that it is a dealer_in_securities because of the modified loans created in year by the subservicer for that position to be correct it must be established that taxpayer should be treated as making loans to customers and that it was regularly engaged in the trade_or_business of making loans and that the modifications were within its ordinary course of business that means the loan modifications made by the subservicer would have to rise to the level of dealer activity and also be attributable to taxpayer it is our position that the activities of the subservicer are not attributable to taxpayer simply because it holds residual interests in the disregarded_entity de trusts we also agree that the activities of subservicer are not attributable to taxpayer based upon taxpayer’s argument that the subservicer acted as its agent in either case there are issues as to whether the subservicer qualifies as a dealer_in_securities although the loan modifications may result in an exchange for sec_1001 purposes it is not clear that the loan modifications as they occurred in this case would rise to the level of dealer activities or that they occurred with customers of the subservicer or that they occurred regularly and in the ordinary course of the subservicer’s business or taxpayer’s business partnership x’s dealer status is not attributable to taxpayer although taxpayer holds residual interests in the de trusts taxpayer steps into those interests in year when all the mortgage loans had already been originated by partnership x a dealer_in_securities the de trusts are holding the mortgage loans as collateral for the notes issued by the de trusts none of the mortgage loans are with customers of taxpayer the loans are with customers of partnership x although taxpayer holds a interest in partnership x partnership x is not a disregarded_entity it is a flow through entity so although the character of any gains and losses attributable to partnership x will flow through to taxpayer any of the activities of partnership x a separate_entity do not flow through to taxpayer therefore none of the dealer activities of partnership x including customer status with the holders of the mortgage loans are attributable to taxpayer subservicer’s activities are not attributable to taxpayer taxpayer argues that because of the loan modifications made in year by the subservicer and because of the fact that it was the residual interests holder of the de trusts at year end that it is a dealer_in_securities and is subject_to marking under sec_475 we disagree first we do not think that the subservicer’s activities regarding the loan modifications are attributable to taxpayer the subservicer is a disregarded_entity but postf-140485-12 not a disregarded_entity of taxpayer rather it is a disregarded_entity of partnership z in which taxpayer holds a majority interest however that partnership is not a disregarded_entity and the activities of the subservicer that may be attributable to partnership z do not get attributed to taxpayer we also do not think that the subservicer acted as an agent of taxpayer we think that we have good arguments that none of its activities regarding the loan modifications are attributable to taxpayer because of an agency relationship see further discussion below at pages furthermore even if there were hazards as to the agency argument subservicer’s activities do not meet the requirements for a dealer_in_securities under sec_475 subservicer’s activities do not meet dealer requirements while the changes to the modified loans in this case might be considered an exchange for sec_1001 purposes it is a different question as to whether the workout activity to achieve loan modifications in this case rises to the level of dealer activity under sec_475 such as regularly purchasing including originating loans to customers in the ordinary course of the subservicer’s trade_or_business it is our position that the subservicer’s loan modification activities do not rise to the level of dealer activities first there is an issue as to whether the loan modifications should be considered as originating loans for sec_475 purposes second there is an issue as to whether the subservicer has customers in the loan modification transactions or whether the mortgage loan holders remain customers of partnership x third there is also an issue as to whether this loan modification activity falls within the requirement that it regularly occurs in the ordinary course of the subservicer’s trade_or_business although some of these loan modifications may have been an exchange of debt for debt for sec_1001 purposes we think that the service has an argument that the subservicer in this case did not originate new loans for sec_475 purposes under the terms of the subservicer’s servicing agreement the subservicer could collect principal and interest payments for the mortgage loans monitor property taxes and insurance and foreclose on securing properties generally the subservicer could not modify terms of the loans or extend additional principal amounts or defer payments or reduce or increase outstanding principal balances or extend the final maturity_date however if default was imminent the subservicer could modify the terms of the loan to avoid default it is our understanding from the incoming facts that the loan modifications generally involved deferred interest payments lowered interest rates and reduced penalties when the subservicer did a loan modification it was merely preserving the mortgage loans held as collateral for the trusts the subservicer was in the business of servicing the loans and although it could do loan modifications to stop default proceedings there are questions as to whether it regularly engaged in loan modifications and whether loan modifications were in the ordinary course of its trade_or_business of servicing loans the subservicer was not in the business of being a postf-140485-12 mortgage loan originator the fact that it may occasionally do some loan modifications does not make it a mortgage loan originator the underlying purpose for the mortgage loans was to be collateral for the notes issued by the de trusts although ownership of the residual interests transferred to taxpayer the purpose and restrictions of the de trusts remained the same the mortgage loans could not be sold whenever the trustee or the residual interests owner wanted to sell the mortgages the mortgage loans could not be sold by the trustee until the principal balance of the loans equals amount a of the initial principal balance of the loans at that time the trustee is required to seek bids at a minimum price for the purchase of the mortgage loans and then the trustee could pay off the outstanding notes taxpayer could make a bid then taxpayer as the residual owner could also have the option to purchase the underlying loans once the collective principal of the mortgage loans was less than amount b of the initial balance but it did not have that right before then there is also a question as to whether the subservicer had customers for purposes of meeting the dealer requirement of purchasing or selling securities it is more likely that the debtors remain the customers of partnership x and not that of the subservicer also depending upon when the loan modifications occurred in year there is even stronger support for the argument that these debtors remained customers of partnership x if the loan modifications occurred prior to date the subservicer was the disregarded_entity of partnership x the original originator of these mortgage loans the subservicer’s purpose for the modification was not to generate a profit from a mark- up in price but to preserve the underlying debt obligation these loan modifications resulted in lowered interest rates reduced penalties and deferred interest payments the subservicer is not selling purchasing or making loans to customers the subservicer is preserving the collateral for the notes issued by the de trusts and taxpayer’s investment in the loans through its residual interests in this case taxpayer did not directly originate loans or make loan modifications to customers it cannot have dealer activity because of its actions also because the subservicer’s activities were not attributable to taxpayer and because subservicer did not originate loans to customers taxpayer cannot claim dealer status based upon the subservicer’s activities regarding loan modifications subservicer was not acting as the agent of taxpayer taxpayer claims that it engaged in loan modifications activities through the subservicer who acted as taxpayer’s agent in servicing the mortgage loans under the servicing agreement the subservicer is described as an independent_contractor of the indenture trustee of the de trusts or the seller partnership x since taxpayer acquired the residual interests the subservicer should likewise be viewed as an independent_contractor of the de trusts and taxpayer postf-140485-12 under the express language in the servicing agreement the subservicer does not qualify as agent of taxpayer under the agency rules established in 336_us_422 in national carbide the supreme court provided the following four factors and two indicia that are to be considered in determining whether an entity acts as an agent for another taxpayer whether the corporation operates in the name and for the account of the principal binds the principal by its actions transmits money received to the principal and whether receipt of income is attributable to the services of the employees of the principal and to assets belonging to the principal are some of the relevant considerations in determining whether a true agency exists if the corporation is a true agent its relations with its principal must not be dependent upon the fact that it is owned by the principal if such is the case its business_purpose must be carrying on of the normal duties of an agent u s pincite national carbide factors the court revised this issue in 485_us_340 in which it held that the ownership dependency indicator was not necessarily a controlling factor and explained that the following three factors if present are sufficient to create a corporate agency relationship it seems to us that the genuiness of the agency relationship is adequately assured and tax-avoiding manipulation adequately avoided when the fact that the corporation is acting as agent for its shareholders with respect to a particular asset is set forth in a written_agreement at the time the asset is acquired the corporation functions as an agent and not principal with respect to the asset for all purposes and the corporation is held out as the agent and not principal in all dealings with third parties relating to the asset the facts in this case do not support taxpayer’s use of agency theory under the national carbide factors first the subservicer did not operate in the name of or for the account of taxpayer partnership x and taxpayer as a successor_in_interest were not parties to the servicing agreements and for state law purposes had no legal rights to the mortgage loans the subservicer was only entitled to act as agent for the de trusts in perfecting claims to foreclosure properties but was considered independent_contractor in every other respect second the subservicer did not transmit money received to taxpayer for state law purposes the subservicer transmitted amounts collected from the mortgage loans to the noteholders on behalf of the de trusts and not taxpayer third receipt of income by the subservicer was not attributable to the services of the employees of taxpayer or assets belonging to taxpayer according to the trust postf-140485-12 agreement taxpayer as residual interests owner did not hold legal_title to any part of the mortgage loans taxpayer a holding_company also did not have any employees therefore the subservicer’s compensation can not be attributed to taxpayer’s employees or assets fourth the servicers were not in form or substance agents of taxpayer for purposes of modifying the loans the subservicing agreement expressly provided that the subservicer was to perform the servicing functions as an independent_contractor no provision of the subservicing agreement stated that the subservicer was an agent of the de trusts or the security holders with respect to the collection or modification of the mortgage loans the subservicer in this case was contracted to manage the mortgage loans which as described above were indirectly owned by taxpayer after date and were acquired for investment purposes taxpayer did not make a trader election under sec_475 sec_475 provides that a taxpayer engaged in a trade_or_business as a trader in securities may elect to apply the mark-to-market method_of_accounting to securities held in connection with such trade_or_business see sec_475 sec_7805 provides that except to the extent otherwise provided by the code any election shall be made at such time and in such manner as the secretary shall prescribe on date the internal_revenue_service published revproc_99_17 1999_1_cb_503 section superseded by revproc_99_49 1999_2_cb_725 which was clarified modified amplified and superseded by revproc_2002_9 c b revproc_99_17 provides the exclusive procedure for traders in securities to make an election to use the mark-to-market method_of_accounting under sec_475 this revenue_procedure applies both to existing taxpayers who are changing to the mark-to-market method_of_accounting for securities and to new taxpayers who are adopting that method sec_5 of revproc_99_17 provides in relevant part that for a taxpayer to make a sec_475 election that is effective for a taxable_year beginning on or after date the taxpayer must file a statement that satisfies the requirements in section dollar_figure of that revenue_procedure the statement must be filed not later than the due_date without regard to extensions of the original federal_income_tax return for the taxable_year immediately preceding the election_year and must be attached either to that return or if applicable to a request for an extension of time to file that return in this case since taxpayer was in existence prior to year to be able to make the election for year taxpayer had to have filed an election statement with its prior year return based upon the facts presented there is no mention of this taxpayer ever postf-140485-12 having made such an election therefore it can not use the mark-to-market method under sec_475 for its securities a taxpayer may not file a late election or retroactively file an election to mark under sec_475 the courts have repeatedly upheld the service’s position regarding denial of marking for late elections see kantor v commissioner t c memo knish v commissioner t c memo acar v united_states u s dist lexis a f t r 2d ria ustc par big_number n d cal aff’d 545_f3d_727 9th cir 76_fedclaims_237 lehrer v commissioner t c memo aff’d non published opinion 278_fedappx_549 9th cir kohli v commissioner t c memo as such there is no further need to discuss the trader versus investor issue as it relates to taxpayer’s ability to mark under sec_475 case development hazards and other considerations valuation and mark prior to disposition rule we do want to point out that although taxpayer can not use a mark-to-market method_of_accounting for its securities under sec_475 it is possible that partnership x chose to follow the mark immediately prior to disposition rule set out under the proposed_regulations sec_1 a -2 because this is a proposed regulation a taxpayer may chose to follow the proposed_regulations but we will not force taxpayer to follow a proposed regulation under that rule if a dealer_in_securities ceases to be the owner of a security for federal_income_tax purposes and if the security would have been marked to market under sec_475 if the dealer’s taxable_year had ended immediately before the dealer ceases to own it then the dealer must recognize gain_or_loss on the security as if it were sold for its fair_market_value immediately before the dealer ceases to own it and gain_or_loss is taken into account at that time because partnership x was a dealer_in_securities when it sold the residual interests to taxpayer if it followed the mark before disposition rule then partnership x would have valued the loans as of date and recognized any gain_or_loss partnership x would then increase or decrease basis in accordance with the recognized gain_or_loss on the sale to taxpayer there would be no gain_or_loss for partnership x and taxpayer would have a basis in the mortgage loans of that of partnership x now if partnership x had properly identified b percent of the loans as held for investment those loans would not be marked prior to disposition however partnership x would have realized a gain on the actual sale of those loans because the mark prior to disposition occurs on date it may have the same valuation as the securities will have on date or very close to that valuation postf-140485-12 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-140485-12 please call -------------------- if you have any further questions helen hubbard associate chief_counsel financial institutions products by _____________________________ robert b williams senior counsel branch financial institutions products
